Order denying motion of defendants George B. Zaloom and Khoren Basmadjian to require plaintiff to separately state and number the causes of action set forth in the complaint; to make its complaint more definite and certain; and to strike out certain allegations contained therein; order denying motion of defendants American Pistachio Corporation, Harry Basmadjian, Fathallah Coussa, Habib Rassi and Constantine Debany to compel plaintiff to separately state and number the cause of action set forth in the complaint; and order denying motion of defendants Pistachio Sales Company, Inc., Kareem Debany, Edgar Debany and Ann Saqqal to compel plaintiff to separately state and number the causes of action set forth in the complaint, to make its complaint more definite and certain with respect to certain items and to strike out certain items, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendants-appellants [to answer within twenty days after service of order, upon payment of said costs. No opinion. Present — Martin, P. J., MeAvoy, O’Malley, Townley and Glennon, JJ.